Citation Nr: 0914823	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on service connection for cause of the Veteran's death, 
including as the result of exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1968, from November 1974 to November 1976 and from November 
1976 to December 1984.  Active duty service, from November 
1974 to December 1984, was characterized as under other than 
honorable conditions due to two unauthorized absences.  The 
Veteran died on August [redacted], 2005, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   rating decision by the VA RO in 
White River Junction, Vermont, dated in November 2005 and 
issued in December 2005.  Notably, a rating decision, dated 
in September 2005, granted entitlement to DIC benefits under 
the provisions of 38 U.S.C. § 1318.  

FINDINGS OF FACT

1.  The Veteran died in August 2005.  The death certificate 
shows the immediate cause of death as intracerebral 
hemorrhage, and the underlying cause of death as diffuse 
alveolar damage, cellulitis with sepsis, and peripheral 
vascular disease.  

2.  Intracerebral hemorrhage, diffuse alveolar damage, 
cellulitis with sepsis and peripheral vascular disease that 
led to the Veteran's death were not shown during service or 
for years thereafter, and were not otherwise related to the 
Veteran's period of military service.  

3.  During the Veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling, shrapnel wounds of the 
left buttock and right forearm, evaluated as noncompensable 
(0 percent), and coronary artery disease with angina, 
evaluated as 10 percent disabling.  

4. There is no competent evidence of a nexus between 
intracerebral hemorrhage, diffuse alveolar damage, cellulitis 
with sepsis, and peripheral vascular disease and service or 
that a service-connected disability caused, or substantially 
or materially contributed to the Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service; nor was it due 
to a disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. § 1110, 1116, 1131, 1310, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) defines VA's duty 
to assist claimants in the development of a claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008).  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  In a claim 
for DIC benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  

In this case, letters dated in September 2005 and October 
2005 provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
of entitlement to DIC benefits based on cause of the 
Veteran's death, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence will be obtained by VA, and the need for her to 
advise VA of and to submit any further evidence that was 
relevant to the claim.  These letters substantially complied 
with the VCAA notice and assistance requirements, especially 
in light of the absence of any claim of error or prejudice by 
the appellant or her representative.  The claim was 
readjudicated via a statement of the case in March 2006.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant including VA and private treatment records along 
with VA examinations, in granting the Veteran disability 
benefits during his lifetime.  VA has not obtain a medical 
opinion in connection with the appellant's claim for DIC 
benefits based on service connection for cause of the 
Veteran's death, as there is no showing of a link between the 
Veteran's cause of death and his active service.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
see Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have had any prejudicial effect on 
the case or to cause injury to the claimant.  

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication.  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative, to include multiple 
written statements, indicate that the appellant is clearly 
aware of the evidence and information required to 
substantiate a DIC claim.  As such, the record reflects that 
the appellant and her attorney had actual knowledge of the 
information and evidence needed to substantiate the claim for 
service connection for the cause of the Veteran's death.  


Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) 
(2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The record demonstrates that the Veteran served in Vietnam 
during his active duty service.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307.  Particular diseases are deemed associated with 
herbicide exposure, under VA law, and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).    

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the appellant cannot establish 
some of these elements, the appellant can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, there must be "(1) that a 
condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 
Vet. App. at 307.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

During the Veteran's lifetime, service connection was 
established for PTSD, for shrapnel wounds of the left buttock 
and right forearm, and for coronary artery disease, secondary 
to PTSD.  According to the appellant's VA Form 9, Appeal to 
Board of Veterans' Appeals, received in January 2006, she 
contends that the Veteran's death was a result of cellulitis, 
vascular disease, and circulatory problems that were directly 
related to coronary artery disease, PTSD, and exposure to 
Agent Orange in Vietnam during service.  

As noted above, the record demonstrates that the Veteran 
served in Vietnam during his active duty service, and hence 
may qualify for the presumption delineated in 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which 
indicates that certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  However, the claimed disabilities of 
intracerebral hemorrhage, diffuse alveolar damage, cellulitis 
with sepsis, and peripheral vascular disease are not included 
in the list of diseases associated with exposure to certain 
herbicide agents.  See 38 C.F.R. § 3.309(e).  As such, the 
Board finds that the appellant cannot utilize the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to 
establish service connection for these claimed disabilities.  

Despite finding that the Veteran's cause of death cannot be 
presumed to have resulted from exposure to herbicide agents, 
the Board notes that it does not preclude an evaluation as to 
whether the Veteran's cause of death was related to his 
military service on a direct basis under 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  As noted above, to establish service 
connection on a direct basis there must be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the Veteran's 
death.  It is duly noted that an April 2009 Appellant's Brief 
reflects strong disagreement with the outcome of the November 
2005 rating decision, and shows a request for compliance with 
the provisions of 38 C.F.R. § 4.23 regarding the attitude of 
rating officers, due to perceived glaring errors with the 
November 2005 decision.  The Board notes that it has de novo 
jurisdiction over this appeal; it is not bound by any factual 
determination made by the RO.  See 38 U.S.C.A. §§ 501(a), 
7102, 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 
19.7(a) (2008).  As discussed in greater detail below, 
regardless of any consideration as to whether the findings 
are suggestive of errors in the adjudication of the claim on 
the part of the RO, the evidence of record does not support a 
grant for DIC benefits for cause of the Veteran's death.  

The Board notes that the Veteran died in August 2005 of 
intracerebral hemorrhage, diffuse alveolar damage, cellulitis 
with sepsis, and peripheral vascular disease, as noted on his 
death certificate.  The Veteran was not service connected for 
any of these disabilities at the time of his death, and he 
did not file a claim for service connection for any of these 
disorders during his lifetime.  

Service treatment records do not show treatment for or 
diagnoses of intracerebral hemorrhage, diffuse alveolar 
damage, cellulitis with sepsis, or peripheral vascular 
disease.  The Board is aware that service treatment records, 
dated from May 1967 to August 1983, do show a long history of 
smoking, along with treatment for headaches, chronic dyspnea, 
painful coughing, chronic bronchitis, and occasional episodes 
of hemoptysis, and include positive test results for 
tuberculosis and X-ray results that reveal evidence of old 
granulomatous disease.  However, by the time of separation in 
December 1984, the Veteran's separation examination was 
generally otherwise absent of any complaints or findings of 
respiratory, brain, skin, or vascular disorders.  

Notably, VA and private treatment records, dated from 
February 1985 to August 2005, along with various VA 
examination reports dated from July 1985 to June 2003, show 
treatment for upper respiratory infection, severe ischemia of 
the right leg, an unknown skin condition on the feet, and 
mild arterial insufficiency at rest.  However, the first 
clinical showing of peripheral vascular disease of the lower 
extremities was in April 1989, more than 5 years after 
discharge from service, and the first clinical showing of 
intracerebral hemorrhage, diffuse alveolar damage, and 
cellulitis with sepsis was in August 2005, which is more than 
21 years after discharge from service.  This is evidence 
against a finding that intracerebral hemorrhage, diffuse 
alveolar damage, cellulitis with sepsis, and peripheral 
vascular disease were incurred in service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

Significantly a private treatment record, dated August 8, 
2005, reflected that the Veteran was admitted with sepsis, 
respiratory failure and acute respiratory failure.  Initial 
CT scans of the head were negative, and a transesophageal 
echocardiography showed no endocarditis.  However, by August 
[redacted], 2005 the Veteran was found on morning exam to have fixed 
and dilated pupils, and a CT scan of the head revealed an 
intracranial bleed.  Neurology evaluation gave supportive 
evidence that the Veteran was brain dead, with little chance 
of recovery.  The physician noted complications/co-morbid 
conditions of respiratory insufficiency.  The record does not 
contain any competent medical evidence that otherwise relates 
the Veteran's intracerebral hemorrhage, diffuse alveolar 
damage, cellulitis with sepsis, and peripheral vascular 
disease to an incident of his service, including the claimed 
herbicide exposure, or to any service-connected disability.  
Moreover this is no medical evidence of record to support the 
appellant's contentions.  

As for the appellant's opinion on the etiology of the cause 
of the Veteran's death, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the appellant is not a 
medical expert, her assertion that a relationship exists 
between the Veteran's cause of death and his military service 
cannot constitute competent evidence of such a relationship.  
The appellant's personal belief, no matter how sincere, is 
unsupported by medical evidence and cannot form the basis of 
her claim.  See Voerth v. West, 13 Vet. App. 117 (1999).  For 
the foregoing reasons, the Board finds that the death of the 
Veteran is not shown to relate to an incident of his service, 
including the claimed herbicide exposure; or that a service-
connected disability caused, or substantially or materially 
contributed to the Veteran's death.  

The Board is aware that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  However, in the present case an 
examination is not required since the current evidence fails 
to suggest that the Veteran's intracerebral hemorrhage, 
diffuse alveolar damage, cellulitis with sepsis, and 
peripheral vascular disease in any way relates to an incident 
of his service, including the claimed herbicide exposure, or 
that a service-connected disability caused, or substantially 
or materially contributed to the Veteran's death.  

Although the Board has the utmost sympathy for the great loss 
that the appellant has undergone since the death of her 
husband, and acknowledges the Veteran's service and sacrifice 
for his country, the Board must apply the law as it exists, 
and is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations, which govern 
veterans' benefits administered by the Secretary of VA.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).  There is no 
competent evidence of a nexus between intracerebral 
hemorrhage, diffuse alveolar damage, cellulitis with sepsis, 
and peripheral vascular disease, and service, to include 
evidence of continuity of symptomatology, or that a service-
connected disability caused, or substantially or materially 
contributed to the Veteran's death.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for cause of the Veteran's death, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.   




ORDER

DIC based on service connection for cause of the Veteran's 
death is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


